UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


MICHAEL WAYNE WILLIAMS,              
              Petitioner-Appellee,
                v.
                                                No. 02-1
PAGE TRUE, Warden, Sussex 1 State
Prison,
            Respondent-Appellant.
                                     
          Appeal from the United States District Court
        for the Eastern District of Virginia, at Richmond.
                James R. Spencer, District Judge.
                         (CA-96-529-3)

                      Argued: June 3, 2002

                     Decided: June 21, 2002

     Before WILKINSON, Chief Judge, and NIEMEYER and
                 WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Robert Quentin Harris, Assistant Attorney General,
OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for
Appellant. John Henry Blume, III, Columbia, South Carolina, for
Appellee. ON BRIEF: Jerry W. Kilgore, Attorney General of Vir-
ginia, OFFICE OF THE ATTORNEY GENERAL, Richmond, Vir-
ginia, for Appellant. James E. Moore, CHRISTIAN & BARTON,
2                          WILLIAMS v. TRUE
L.L.P., Richmond, Virginia; Barbara L. Hartung, Richmond, Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Wayne Williams was convicted of two capital murders
and sentenced to death. After his appeals in state court failed, Wil-
liams filed a petition for a writ of habeas corpus in federal district
court, contending, inter alia, that a juror had failed to reveal a possi-
ble source of bias during voir dire and requesting an evidentiary hear-
ing. The district court denied the request for an evidentiary hearing
and dismissed the petition. We affirmed. Williams v. Taylor, 189 F.3d
421 (4th Cir. 1999). The Supreme Court affirmed in part and reversed
in part, Williams v. Taylor, 529 U.S. 420 (2000), and ordered that
Williams be given an evidentiary hearing to explore the issue of juror
bias. After that hearing, the district court determined that Williams’
right to a fair and impartial jury had been violated. The district court
therefore granted the writ and ordered that Williams be retried. In
view of the Supreme Court’s remand order and the findings of the dis-
trict court pursuant thereto, we affirm.

                                   I.

   Michael Wayne Williams was convicted and sentenced to death for
the murders of Mary Elizabeth and Morris Keller, Jr. See generally
Williams, 529 U.S. 420; Williams, 189 F.3d 421. On February 27,
1993, Williams and his friend, Jeffrey Cruse, went to a rural area in
Cumberland County, Virginia with the intention of robbing a nearby
store. Upon discovering that the store was closed, Williams suggested
that they go to the Keller home and rob them. Williams, who had at
one time lived down the street from the Kellers, told Cruse that the
                           WILLIAMS v. TRUE                            3
Kellers would have "a couple thousand dollars." When they reached
the Kellers’ home, Cruse knocked on the door. Mr. Keller answered
and Williams and Cruse forced their way into the house. After enter-
ing, Williams forced the Kellers into the kitchen and had them
remove all of their clothing. Williams remained with the Kellers
while Cruse went looking for valuables and money. Williams and
Cruse then raped Mrs. Keller. Afterwards, the Kellers were ordered
to shower and dress. The Kellers were then led to a thicket down a
dirt road where they were shot multiple times by both Williams and
Cruse. Williams and Cruse then returned to retrieve the property they
had decided to steal and to set fire to the Kellers’ home.

   Williams was arrested and charged with rape, robbery, abduction,
and the capital murder of both of the Kellers. At Williams’ trial,
Cruse testified against him, claiming that Williams was the master-
mind of the murders, that Williams had raped Mrs. Keller, shot Mr.
Keller at least twice, and shot Mrs. Keller several times after she had
been shot once by Cruse. Williams took the stand in his own defense
and admitted that it was his idea to rob the store and set fire to the
Keller home. Williams also admitted firing the first shot at Mr. Keller,
but he denied raping Mrs. Keller, firing any additional shots, or insti-
gating any other parts of the crime. Despite these denials, evidence
admitted at trial showed that the seminal fluid found on Mrs. Keller’s
body matched the DNA of both Cruse and Williams. The jury con-
victed Williams on all counts and he was sentenced to death.1

   After his appeals to the Virginia state courts were unsuccessful,
Williams filed a petition for a writ of habeas corpus in federal district
court. Williams raised three main claims for the first time in that peti-
tion: (1) that the prosecution had violated Brady v. Maryland, 373
U.S. 83 (1963), by failing to disclose a report of a pretrial psychiatric
examination of Cruse; (2) that the trial was rendered unfair by the
seating of a juror who at voir dire had not revealed possible sources
of bias; and (3) that a prosecutor had committed misconduct in failing
to reveal his knowledge of the juror’s possible bias. The district court
granted Williams an evidentiary hearing on these three claims.
  1
   Ultimately, Cruse pleaded guilty to the capital murder of Mrs. Keller
and the first-degree murder of Mr. Keller and was sentenced to life
imprisonment.
4                          WILLIAMS v. TRUE
   The Commonwealth appealed the grant of the evidentiary hearing.
This court granted an emergency stay and remanded the case so that
the district court could reconsider its order in light of the requirements
of 28 U.S.C. § 2254(e)(2), as amended by the Antiterrorism and
Effective Death Penalty Act of 1996. On remand, the district court
vacated its order and dismissed Williams’ petition. We affirmed. Wil-
liams, 189 F.3d 421. The Supreme Court granted certiorari to deter-
mine whether § 2254(e)(2) precluded Williams from receiving an
evidentiary hearing. Williams, 529 U.S. at 429. The Supreme Court
affirmed in part, upholding the denial of the evidentiary hearing on
the Brady claim, and reversed in part, overturning the denial of the
evidentiary hearing on the juror bias and prosecutorial misconduct
claims. Id. at 440-44.

   We remanded the case to the district court and an evidentiary hear-
ing was held on October 4, 2000. At the hearing, it was established
that during voir dire, the trial judge asked prospective jurors whether
any of them was related to Deputy Sheriff Meinhard, who had investi-
gated the crime scene, interrogated Cruse, and would become the
prosecution’s first witness. Juror Bonnie Stinnett gave no answer.
And it was understood that no response was the equivalent of a nega-
tive response. However, Stinnett had in fact been married to Meinhard
for approximately seventeen years and had four children with him.

   Furthermore, during voir dire, the jurors were asked whether they
or any members of their immediate family had been represented by
any of the prosecutors or defense attorneys. Stinnett once again gave
no response, and by doing so, failed to reveal that one of the prosecu-
tors, Robert Woodson, Jr., had been her attorney during her 1979
divorce from Meinhard. Woodson also failed to reveal to the court
that he had represented Stinnett in her divorce or that he knew that
Stinnett and Meinhard had at one time been married. Both Stinnett
and Woodson denied any wrongdoing and contended that they had
not attempted to mislead the court.

   On January 24, 2002, the district court granted the writ and ordered
a new trial for Williams. The district court found, inter alia, that Stin-
nett’s responses to voir dire were "intentionally misleading and
obstructed and/or impeded the purpose of voir dire." The court con-
cluded that "Stinnett was not a fair and impartial juror." Moreover, the
                           WILLIAMS v. TRUE                            5
court concluded that both Woodson and the other prosecutor knew
that Stinnett had been married to Meinhard and that both "acted
improperly and in violation of their prosecutorial obligations" by not
revealing that information. Based on these findings, the district court
concluded that Williams’ "fundamental constitutional right to a fair
and impartial jury [had] been violated" and therefore, granted the
writ. The Commonwealth appeals.

                                   II.

   The Commonwealth first notes that we are reviewing a final state
court judgment on collateral attack, a context in which deference is
most appropriate. The Commonwealth then attempts to put a positive
face on Stinnett and Woodson’s conduct. It argues that Stinnett’s
response on voir dire was literally accurate because Stinnett’s divorce
from Meinhard occurred fifteen years before Williams’ trial and
because Stinnett was, in fact, no longer related to Meinhard. And with
respect to Woodson, the Commonwealth asserts that Woodson
believed that Stinnett was no longer related to Meinhard, and that he
simply forgot his involvement in her simple no-fault divorce. The
Commonwealth further suggests that allowing this claim to succeed
would encourage searching inquiries into long-past incidents in the
private lives of jurors, thus increasing the burdens of jury service to
an unwarranted extent. Moreover, the Commonwealth contends that
the district court did not find that Stinnett was actually biased against
Williams in this case. And it notes that when Williams testified in his
own defense at trial, he admitted suggesting the robbery, shooting Mr.
Keller, and deciding to burn down the house. As such, the Common-
wealth seemingly contends that the evidence of guilt presented at trial
was overwhelming and that a new trial is not warranted.

   We do not dismiss such arguments lightly, especially in a case
where the evidence against the petitioner is so strong. At the end of
the day, however, the Commonwealth’s arguments fail to take suffi-
cient account of the terms of the Supreme Court’s remand. That
remand ordered that Williams be given an evidentiary hearing and
directed that, "in light of cases such as Smith [v. Phillips, 455 U.S.
209 (1982)]," both this court and the district court "take due account
of the District Court’s earlier decision to grant an evidentiary hearing
6                           WILLIAMS v. TRUE
based in part on its belief that ‘Juror Stinnett deliberately failed to tell
the truth on voir dire.’" 529 U.S. at 444 (quoting district court).

   While the Commonwealth contends that the district court erred by
failing to find actual bias as required by Smith, we believe it parses
too finely the district court’s decision. While it is true the district
court never used the term "actual bias," the district court did find that
Stinnett’s voir dire responses were "intentionally misleading" because
for unknown reasons, she "very much wanted to be on the jury" and
"realized that revelation of her connections . . . might jeopardize her
chances of being on that jury." Most importantly, the district court
squarely held that "Stinnett was not a fair and impartial juror." In
addition, the district court found that Woodson knew of Stinnett’s
prior marriage to Meinhard and that his "silence affected Williams’
fundamental constitutional right to an impartial jury and denied him
due process of law."

   As the Supreme Court explained, an evidentiary hearing was neces-
sary in this case because "[i]t may be that [Williams] could establish
that Stinnett was not impartial or that Woodson’s silence so infected
the trial as to deny due process." 529 U.S. at 442 (internal citations
omitted). Under the facts of this case, the district court found both that
Stinnett was not impartial and that Woodson’s silence had served to
deny Williams his due process rights.2 Given the Supreme Court’s
directions and the district court’s findings pursuant thereto, the judg-
ment of the district court must be

                                                              AFFIRMED.

    2
   In view of the district court’s findings that "Stinnett was not a fair and
impartial juror" and that Woodson "acted improperly and in violation of
[his] prosecutorial obligations," we see no need to address the Common-
wealth’s alternative arguments that the district court erred in analyzing
Williams’ juror bias claim under McDonough Power Equipment, Inc. v.
Greenwood, 464 U.S. 548 (1984), and in finding that Williams had also
demonstrated implied bias on the part of Stinnett.